Title: Abigail Adams to John Quincy Adams, 27 April 1800
From: Adams, Abigail
To: Adams, John Quincy


				
					my dear Son
					Philadelphia April 27th 1800
				
				By a vessel going to Liverpool I write You a few line’s with the hope that the communication may be now open, for no Letters have been received from You of a later date than Nov’br I have written to You several times since I came to this city, and Your Brother oftner— I have the pleasure to acquaint You that we have all enjoyd our Healths this winter. my own is better than for several years past. our Friends in Boston Quincy, and Weymouth, thank God have not had any breach made upon them. they were all well when I last heard from them, as was your sister, who with her little Daughter Spent the Winter with me. tell Your Louissa, I have had the pleasure of her Mothers & Brothers company for these last three weeks, that her Mamma looks quite Youthfull, for a Grandmamma. her spirits are sometimes lively: we sit together and talk of our Children with all the Delight of fond Parents— we anticipate the pleasure of meeting them Some Day in this our Dear Country; and Your Father Some times breaks out into this exclamation, “I must call him home. it is not right that he should be thus shut up. he will do more good here than he can where he is”
				Congress are still in Session; they have gone on with more harmony than at some former period’s. Mr Levingston of Nyork as the Head of a party, brought forward a string of Resolutions, with a design to criminate the conduct of the President, for delivering up to the British Government, Jonathan Robbins, alias Thomas Nash, for Murder and Piracy on Board the British frigate, the Hermonie, tho in conformity with an article in the Treaty; the resolutions were couched in very artfull language tending to Mislead the People: the subject was amply discussd, and very ably by the friends of Government, and very artfully by its opponents— I wish I could send you all the debates. they took up 14 or 15 days. the resolutions were then rejected by a Majority of 60 to 32— Mr Marshals Speech I venture to send You by this conveyance.
				The Supreem Court of the united States is now sitting in this city before which Cooper, the Friend of dr Preistly, and the Hot headed Democrat of Norththumberland County was indited for publishing a false scandelous and Malicious libel against the President of the united States. after a fair trial, Cooper being his own counsel, and as the judge Chase observed, being, no Lawyer, much to Coopers

mortification; he should permit and allow him, to read News papers, and to cite authorityes which would not have been allowd to Counsel; the judge treated him with so Much candour So Much lenity; and so Much of the dignified Majestrate, that Cooper shrunk into nothing before him; one of his allegations was that the President had borrowd Money at 8 pr cent, that he was desirious of establishing a standing Army. this he attempted to prove by an answer to an address from the Young Men of Boston, “in which he said to Arms My Young Friends, to Arms—[”] that he had said in replie to an other address, “that a Republican Goverment Might be Made to mean any thing” therefore he was an enemy to a Republican Government, that he had given up to the British Government to be murderd by them, Jonathan Robbins, an American Citizen with a dozen more such like lies and falshoods— the Jury however not agreeing with Mr Cooper, after ten minuts absence, found him Guilty— his circumstances being inquired into, he was fined four hundred Dollors & Six Months imprisonment— Duane the Editor of the Aurora, has a warrent against him for publishing a libel against the senate of the united States, he therefore hides himself & Sculks— The trial of Fries for Treason has been, this last week before the Court; he is found Guilty this is his second trial, in both of which he has received the same verdict
				There has been in our native state a close run for the Election of Govenour between mr Strong & mr Gerry the last returns were for mr strong 17165, for mr Gerry 15892 more votes than were ever given at any former Election, and tho mr Strong will undoubtedly be elected; yet we are not a little surprized that mr Gerry should run so high. we know that mr Gerry is a fast friend to his Country, that he is a Man of a fair Character, no Jacobin certainly, tho as we think, not correct in his Politicks— the Mission to France obtaind him all the antifederal votes, united to those were many very many good federalists— the Jacobins despaired of carrying any of their Party, and as they love mischief, they were determined to divide the federal interest; and they have succeeded Yet no abuse or Scurility has been adopted by either party. all has proceeded amicably— Much use would have been made, of mr Gerrys Election, both in Virgina & this state, to strengthen the anti Party— in our own state I did not apprehend the same danger
				The Leiut Govenour is very sick in a decline. it is not expected that he will ever go abroad again—
				Mr Gore arrived here from England last week. when he returns

which will be in a few weeks I will send you Papers and pamphlets as many as I can collect—
				The Prussian Consul carried out Letters for you in abundance—mr sitgreaves also—
				when Congress meet again it will be at the City of Washington—
				My Love to my daughter whose Health is much restored as I hope. I would write to her, for tho I Love her, and know that I shall more & more when I personally become acquainted, there is something very much like affectation in to expressing sent warm regard and affection towards a person whom we know but by reputation. I will Love her by Proxy, and depute you as my representitive:
				I inclose a Letter from her Brother and an other from her Mother, and am my Dear son / Your truly affectionate
				
					A A—
				
			